Citation Nr: 0800065	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  04-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a low back 
disability, claimed as secondary to service connected right 
knee disability.

3.  Entitlement to service connection for a neck disability, 
claimed as secondary to service connected right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

6.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral syndrome.

REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1991 to July 1995. These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the Newark RO.  In September 2005, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is of record.  In July 2006, the Board reopened the 
claim of entitlement to service connection for a left knee 
disability and remanded the matter, as well as the other 
issues, for notice and development (to include de novo 
review).  In October 2007, the Board sought an advisory 
medical opinion from Veterans Health Administration (VHA).  

The matters of entitlement to service connection for a neck 
disability, tinnitus, and bilateral hearing loss (on de novo 
review) are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.



FINDINGS OF FACT

1.  A low back disability was not manifested in service or 
shown to be related to the veteran's service; a preponderance 
of the evidence is against a finding that the veteran's low 
back disability was caused or aggravated by his service-
connected right knee disability.

2.  Competent evidence shows that the veteran's 
chondromalacia of the left patella was aggravated during [by] 
his military service.  

3.  The veteran's ACL and MCL tears of the left patella were 
not manifested in service, and are not shown to be related to 
his service; the preponderance of the evidence is against a 
finding that they were caused or aggravated by his service-
connected right knee disability.

4.  An unappealed March 1996 rating decision denied service 
connection for bilateral hearing loss essentially based on a 
finding that such disability was not shown.

5.  Evidence received since the March 1996 rating decision 
shows that the veteran has a diagnosis of sensorineural 
hearing loss; suggests that it may be related to noise 
exposure in service; relates to an unestablished fact 
necessary to substantiate a claim of service connection for 
bilateral hearing loss, and raises a reasonable possibility 
of substantiating the claim.

6.  The veteran's right knee disability is manifested by 
limitation of flexion to 115 degrees and by full extension; 
instability and/or ankylosis are not shown.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, including 
as secondary to a service-connected right knee disability, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. 3.303, 3.310 (2007).
2.  Service connection for left knee ACL and MCL tears, to 
include as secondary to a service-connected right knee 
disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2007). 

3.  Service connection is warranted for chondromalacia of the 
left patella.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

4.  New and material evidence has been received, and the 
claim of entitlement to service connection for bilateral 
hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2007).

5.  A rating in excess of 10 percent for right patellofemoral 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes (Codes) 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A March 2003 letter (prior to the decision on appeal) 
informed the veteran of evidence needed to support his 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Via August 2006 and 
March 2007 correspondence, he was provided additional notice 
of evidence and information VA would obtain, notice in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), and 
notice regarding disability ratings and effective dates of 
awards.  He was also advised to submit pertinent evidence in 
his possession.  A September 2004 statement of the case (SOC) 
and June 2007 supplemental SOC (SSOC) explained what the 
evidence showed and why the claims were denied, provided the 
text of applicable regulations, including those pertaining to 
the VCAA, and the June  2007 SSOC readjudicated the matters 
after all critical notice was provided and the veteran had 
opportunity to respond.  

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and 
arranged for the veteran to be examined.  The veteran has not 
identified any pertinent records that are outstanding.  The 
Board obtained a VHA medical advisory opinion in the matter 
of entitlement to service connection for a left knee 
disability (and the veteran was advised of the opinion).  
VA's duty to assist (as to the matters being addressed on the 
merits) is met.  It is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).   





II. Service Connection

a. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested in the first 
year following the veteran's discharge from active duty.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was revised to incorporate the analysis by the Court in 
Allen.  The revised 38 C.F.R. § 3.310 provides, in essence, 
that in an aggravation secondary service connection scenario, 
there must be medical evidence establishing a baseline level 
of severity of disability prior to when aggravation occurred, 
as well as medical evidence showing the level of increased 
disability after the aggravation occurred.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

b. Analysis

Low Back

It is neither shown nor alleged that a low back disability 
was manifested (and was incurred or aggravated) in service.  
The veteran's service medical records (SMRs) are silent for 
any low back complaints, findings, or diagnosis.  His sole 
contention is that his low back disability is secondary to 
his service connected right knee disability.  

An April 2003 VA examination report is the only evidence of 
record pertaining to the veteran's low back disability.  At 
the time, the veteran complained of low back pain that 
occurred at least twice a week and lasted up to an hour.  He 
denied having any back problem in service.  He related that 
his low back pain began two years prior without any trauma.  
The physician ordered X-rays of the lumbar spine, but the 
veteran declined the studies.  The diagnosis was low back 
strain.

Testimony during a September 2005 Travel Board hearing 
provided no specific information regarding the veteran's low 
back other than that he believed that he had arthritis.

Inasmuch as a low back disability was not manifested in 
service or in the first postservice year, service connection 
for such disability on the basis that it became manifest in 
service, and persisted, or on a presumptive basis (for 
arthritis of the spine as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  

The veteran's theory of entitlement to this benefit is 
essentially one of secondary service connection.  There are 
three threshold requirements that must be met to establish 
secondary service connection: 1.) There must be competent 
evidence of a medical diagnosis of the disability for which 
service connection is sought; 2.) There must be a disability 
which is already service connected; and 3.) There must be 
competent evidence that establishes that the disability for 
which service connection is sought was caused or aggravated 
by the service-connected disability.

Here, only the first two of those requirements are met.  Low 
back strain is diagnosed, and the veteran has a service-
connected right knee disability.  However, there is no 
competent (medical) evidence that even suggests that the 
service-connected right knee disability may have caused or 
aggravated the veteran's low back strain.  The veteran's own 
belief that his low back disorder was caused or aggravated by 
his service-connected right knee disability is not competent 
evidence, as he is a layperson, untrained in determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

As there is no medical nexus evidence to support the 
veteran's claim, service connection for a low back disability 
as secondary to a right knee disability is not warranted.

Left Knee 

No pertinent abnormalities were noted on the veteran's 
service enlistment examination or in an associated medical 
history report.  In March 1995, he reported that he had had 
bilateral knee pain for four months and that standing for 
long periods of time bothered his knees.  There were no 
objective findings as to the left knee; the assessment was 
knee pain.  In a medical history report at separation, the 
veteran indicated that he had bilateral knee pain that was 
worse after physical activity.  Physical examination of the 
lower extremities revealed no abnormality.  

On January 1996 VA examination, the veteran reported that 
both knees began to bother him during the last six months of 
his service.  He indicated that a physician in North Carolina 
told him that he had bilateral patellofemoral syndrome, to a 
lesser extent in the left knee.  The examiner found no left 
knee pathology, and no diagnosis was made.  

A July 1998 private record notes that the veteran injured his 
knee the day before while running.  He reported that he had 
been running in preparation for entering the police academy 
when he felt his left knee pop.  As he was falling to the 
ground he sustained a valgus stress, twisted the knee, and 
heard two to three more pops.  X-rays failed to reveal any 
obvious osseous abnormalities.  An MRI of the left knee 
revealed tears of the anterior cruciate and medial collateral 
ligament, bone contusions in the tibial plateau and within 
the lateral femoral condyle, and joint effusion.  

An April 1999 statement from S. E., D.O., indicated that he 
had been treating the veteran since a July 1998 left knee 
injury.  He noted that the veteran reported that the injury 
occurred while he was running straight ahead and that it did 
not happen because he cut, tripped, or hit a pot hole.  He 
reported that he had problems with both knees while in the 
military.  The physician commented that he saw no reason for 
the knee to give way spontaneously without the veteran having 
a knee problem, especially if he had not made a fast cut or 
stop, trip, or been tackled.  Dr. S.E. opined that it [the 
left knee disability] could be related to some problem the 
veteran had in the military.  In June 2000, it was noted that 
the veteran's left knee gave out the week before while he was 
running.  In April 2001, he underwent ACL (anterior cruciate 
ligament) reconstruction.  

January 2003 private medical records indicated that the 
veteran "blew out" the ACL of the left knee again.  The 
impressions included a vertical tear of the medial meniscus 
and a torn/ruptured anterior cruciate ligament.  

On April 2003 VA examination, the veteran complained of left 
knee pain that was aggravated by activity.  The veteran 
presented January 2003 X-rays and an MRI report of his left 
knee.  He refused to have X-rays taken.  The physician 
commented that to tear the anterior cruciate ligament in a 
young, healthy man required significant trauma that was not 
easily forgotten.  He opined that if the veteran had a torn 
anterior cruciate ligament that required surgery, it 
developed from an injury after the veteran left the service.  

A September 2005 statement from J.W., D.O., indicates that he 
saw the veteran regarding his knees.  He noted that the 
veteran had a history of two reconstructions of the cruciate 
ligament.  There was left knee discomfort.  The veteran 
reported that his knee problem started in service and that he 
had always had some discomfort in his knees.  He indicated 
that his knees were bothering him at the time of his 
separation from service.  The physician opined that this most 
likely contributed to the knee giving out, and that the fall 
was what caused the torn ACL in the left knee.  Left knee X-
rays revealed decreased joint spaces and osteoarthritic 
changes.  

In September 2005, he testified that he carried heavy mortar 
barrels in service and about the effects of his knee 
disability on his job.  His wife testified how the veteran's 
knee affected his everyday life with his family.  

On May 2007 VA examination, the veteran's claims file was 
reviewed.  The veteran indicated that he developed a knee 
problem due to prolonged physical activity in service.  The 
examiner noted that the veteran's left knee was normal on 
examination and that there was no pathology to justify a 
diagnosis.  

In October 2007, the Board sought an advisory specialist 
opinion regarding the etiology of the veteran's left knee 
disorder.  The physician reviewed the pertinent medical 
records and opined that the veteran had a congenital varus 
condition of the knees that commonly produced knee complaints 
often referred to as patellofemoral syndrome or 
chondromalacia patellae.  His disability at discharge was 
likely related to this condition and aggravated by his 
military activities, not caused by them. He further opined 
that the left knee injury was related to a twisting injury to 
a varus knee which was a result of a fall during his police 
academy training activities.  He found no support in the 
record that the fall was caused by the right knee condition 
with no evidence of ongoing documentation of right knee 
complaints that would have prevented him from performing 
rigorous activities as a police officer.  The veteran's left 
knee condition is solely related to his ACL and MCL injuries 
and his subsequent medial meniscus tear was due to the 
elective decision to delay reconstruction that put the 
structure at risk for injury with further buckling episodes 
that often accompanied an unstable knee.  He concluded by 
stating that he differed with Dr. W. as to the cause of the 
original left knee injury and reiterated that it was his 
opinion that that the left knee injury was independent of the 
veteran's right patellofemoral syndrome.

The veteran's left knee disability includes diagnoses of both 
residuals of ACL and MCL tears, and patellar chondromalacia.  
Although it is neither alleged, nor shown that they 
occurred/were present in service, there is conflicting 
medical evidence of record regarding the etiology of the 
veteran's ACL and MCL tears.  Accordingly, the Board must 
weigh the probative values of all the opinions in the matter.  
The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed 
on one physician's opinion over another's depending on 
factors such as reasoning employed by the physicians, and 
whether or not and to what extent they review prior clinical 
records and other evidence. Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  

Opinions by private osteopaths, Dr. E. and Dr. W., both 
support the veteran's claim.  However, these opinions are not 
as probative as the VHA opinion.  Dr. E's opinion includes 
rationale; but its value is limited because it is couched in 
speculative terms.  An examiner's opinion that a current 
disorder "could be" related, or that there "may be" some 
relationship, makes the opinion of the examiner too 
speculative in nature to be probative.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a causal relationship).  

Dr. W. provided a more solid opinion, but his opinion is also 
less probative than the VA examiner's/reviewer's opinion 
because he reviewed only had a small portion of the veteran's 
clinical records and none of the SMRs.  In addition, the 
rationale for his opinion was not fully explained.   The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support [the] opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  

The VHA opinion secured by the Board, is the most probative 
evidence in the matter of the etiology of the veteran's left 
knee disability.  It was provided by a Board certified 
physician, Chief of Orthopedics at a VA Medical Center; was 
based on review of (and greater familiarity with) the entire 
record; and included an explanation of the underlying 
rationale.  The Board finds this opinion persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion).  

Since the Board finds more probative and persuasive the 
evidence that there is no relationship between the veteran's 
ACL and MCL tears and his service-connected right knee 
disability, a preponderance of the evidence is a claim of 
service connection for such disability, and this portion of 
the claim must be denied.

As for chondromalacia o the left patella, based on a thorough 
review of the record, the VHA specialist (a Board-certified 
orthopedist) has opined that the disability was aggravated by 
the veteran's service.  This opinion is consistent with the 
evidentiary record, which shows that the left knee was 
asymptomatic on service entrance, and that during service 
there was an onset of complaints which have persisted.  Based 
on the foregoing, the Board concludes that service connection 
for chondromalacia of the left patella is warranted.

III. New and Material Evidence/Hearing Loss 

The veteran's service records show that he was a mortarman.  
On service enlistment examination, audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
0
LEFT
15
10
0
0
0

There were no complaints of hearing loss in an associated 
medical history report.  

An October 1993 record notes that the veteran had not been 
issued ear plugs.  On service separation examination, 
audiometry revealed that puretone thresholds, in decibels, 
were:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
-5
5
LEFT
20
20
5
5
5

There were no complaints of hearing loss in an associated 
medical history report.  

On January 1996 VA examinations, the veteran reported 
difficulty hearing and mortar noise exposure in service.  
Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
5
LEFT
15
10
5
5
0

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

An unappealed March 1996 rating decision denied service 
connection for bilateral hearing loss essentially on the 
basis that such disability was not shown.  

Relevant evidence received since the March 1996 rating 
decision includes the veteran's September 2005 Travel Board 
hearing testimony and an October 2005 private record.

At the September 2005 Travel Board hearing, the veteran 
testified that he had extensive mortar and small artillery 
noise exposure in service.  His wife testified that he had to 
have to television volume up too loud and that he had 
difficulty understanding her and the children when they spoke 
to him.  

In a medical record received at the RO in October 2005 (but 
not associated with the veteran's claims file until November 
2006, after the Board's  remand) it was noted that the 
veteran had been seen/treated for sensorineural hearing loss 
and tinnitus.  The physician opined that the hearing loss 
with tinnitus was most likely related to the veteran's 
history of noise exposure.  

b. Legal Criteria and Analysis

Generally, an unappealed determination by the RO is final 
based on the evidence of record at the time of such 
determination.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
February 2003), and the new definition applies.  Under this 
version, "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As the March 1996 rating decision was based on a finding that 
a hearing loss disability was not shown, and as the 
additional evidence received since then includes a medical 
diagnosis of sensorineural hearing loss (and relates it to 
noise trauma, and thus service), the additional evidence 
received relates to an unestablished fact necessary to 
substantiate this claim, and raises a reasonable possibility 
of substantiating the claim.  Consequently, the additional 
evidence is both new and material, and the claim may be 
reopened.  38 C.F.R. § 3.156(a).


IV. Increased Rating

On April 2003 VA examination, the veteran reported that his 
right knee buckled once or twice a month.  He did not use any 
assistive devise and he walked without a limp.  There was 
good tiptoe and heel walking, but he was unable to do a deep 
knee bend.  There was no objective evidence of effusion, 
tenderness, or instability.  The range of right knee motion 
was from 0 degrees to 115 degrees with discomfort but no 
pain. 

A September 2005 private medical record notes that the 
veteran's right knee hurt, particularly over the 
patellofemoral joint.  There was no objective evidence of 
heat, warmth, or effusion.  There was some discomfort with a 
grind.  There was palpation pain over the medial and lateral 
facet.  There was no gross instability to anterior-posterior 
or varus-valgus stress.  The veteran could fully extend his 
knee and he could flex his knee, although there was a little 
bit of crepitus.  

At a September 2005 Travel Board hearing, the veteran and his 
wife testified about how his disability limited his 
activities professionally as a police officer and in his 
family life.  He stated that his disability made it difficult 
to enjoy sports with his children, caused him to fall on 
stairs on several occasions, and affected his ability to work 
on certain assignments on his job.  He wife stated that he 
used to be physically active, and that he was now unable to 
enjoy many of the sports in which he used to participate.  

On May 2007 VA examination, the veteran complained of 
intermittent right knee pain that occurred approximately 
three times a month.  The pain lasted about eight to ten 
hours.  He reported difficulty at work when standing or 
walking more than three or four hours.  He also reported 
difficulty squatting and negotiating stairs.  The examiner 
observed that the veteran walked with a mild antalgic gait, 
but did not use a cane, crutches, walker, wheelchair, or 
brace.  Clinically, there was no right knee instability.  
Active and passive ranges of right knee motion were from 0 to 
150 degrees with mild pain beginning at 140 degrees.  With 
repetitive use (x 3) the range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
The veteran indicated that he had flare-ups three to four 
times a year and that such flare-ups could last one to two 
days.  He also reported that he could not report to work on 
such occasions.  The examiner commented that the veteran's 
right knee disability was only mildly active during the 
examination.  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  When all of the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Since there is no specific Code for patellofemoral syndrome, 
the disability must be rated by analogy, and the Board must 
consider all potentially applicable diagnostic codes.

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating. 38 C.F.R. § 4.71a, Code 5260.  Extension 
limited to 5 degrees warrants a noncompensable rating, 
extension limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
extension limited to 20 degrees warrants a 30 percent rating, 
extension limited to 30 degrees warrants a 40 percent rating, 
and extension limited to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

On close review of the entire record the Board found no 
distinct period during which the criteria for the next higher 
(20 percent) rating were met.  See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).   

Inasmuch as there was no instability noted on either VA 
examination or in any treatment records, rating the 
disability under the Code 5257 criteria for knee disability 
manifested by subluxation or instability would not 
inappropriate.  38 C.F.R. § 4.71a, Code 5257.

Right knee flexion is not shown to have been limited to less 
than 115 degrees.  Consequently, a higher rating  under Code 
5260 is not warranted.  And inasmuch as right knee extension 
has always been reported as full, a separate compensable 
rating under Code 5261 is not warranted.

As there has never been any evidence of ankylosis, frequent 
joint locking or effusion, cartilage removal, or tibia and 
fibula impairment, consideration of Codes 5256, 5258, 5259, 
is not appropriate.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 Vet. 
App. 202 (1995).  And while the veteran and his wife have 
testified about the effects of the knee disability on his 
occupation and leisure activities, they have not indicated 
that there is marked interference with employability or that 
the right knee has required hospitalization or involved other 
factors of like gravity so as to warrant referral for 
extraschedular consideration.  See 38 C.F.R. § 3.321.  

In short, a preponderance of the evidence is against a 
finding that the veteran's service connected right knee 
disability warrants a rating in excess of 10 percent under 
any applicable criteria.


ORDER

Service connection for a low back disability, including as 
secondary to a right knee disability is denied.

Service connection for left knee chondromalacia of the 
patella is granted; but service connection for residuals of 
left ACL and MCL tears is denied.  

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted.

A rating in excess of 10 percent for right patellofemoral 
syndrome is denied.


REMAND

Additional development is needed before the Board may 
consider the remaining claims of entitlement to service 
connection for tinnitus, a cervical spine disability, and 
bilateral hearing loss (on de novo review).

The veteran has a recognized history of noise exposure in 
service.  An October 2005 private medical record notes that 
he has tinnitus and hearing loss due to noise exposure.  
However, the opinion does not explain a rationale for linking 
such disabilities to noise exposure in service; furthermore, 
it is not shown that the veteran has a hearing loss 
disability by VA standards.  Accordingly, an examination 
which addresses these matters is necessary.  

The veteran's SMRs reflect that he sustained a cervical 
strain in a car accident in service.  A January 2003 X-ray 
report revealed arthritis of the cervical spine.  An 
examination is needed to determine whether there is a nexus 
between the veteran's current neck disability and his injury 
in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
audiological evaluation of the veteran 
(with audiometric studies) to determine 
whether he has a hearing loss disability 
by VA standards and tinnitus, and if so 
their likely etiology.  The examiner must 
review the veteran's claims file in 
conjunction with the examination.  Based 
on the audiometry and interview of the 
veteran and review of his claims file, 
the examiner should provide an opinion 
responding to the following questions: 

(a) Does the veteran have a hearing loss 
disability as defined in 38 C.F.R. 
§ 3,385?

(b)  If so, is the hearing loss 
disability at least as likely as not (50 
percent or better probability) are 
related to the veteran's service (and 
specifically noise trauma therein)?. 

(c)  Does the veteran have tinnitus that 
is related to his service/noise trauma 
therein?.
The examiner must explain the rationale 
for all opinions given.

2.  The RO should also arrange for an 
orthopedic examination of the veteran to 
determine the nature and etiology of his 
neck disability.  The examiner must 
review the veteran's claims file in 
conjunction with the examination.  Based 
on an examination of the veteran and 
review of the claims file, the examiner 
should provide responses to the 
following:

(a) What is the proper diagnosis(es) for 
the veteran's cervical spine disability?

(b) Is it at least as likely as not (50 
percent or better probability) that the 
current neck disability is related to 
injury he sustained in a car accident in 
service?.

(c) Is there any medical basis for 
relating the veteran's neck disability to 
his service connected knee disability 
(i.e., was the neck disability caused or 
aggravated by the service connected right 
knee disability)?  

The examiner must explain the rationale 
for all opinions given.

3.  The RO should then re-adjudicate 
these claims.  If any remains denied, the 
RO should issue an appropriate SSOC and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


